HSS-&
                                         ELECTRONIC RECORD



CCA#        09-14-00031-CR                                   OFFENSE:            Driving While Intoxicated

STYLE:      Sheila Sanders v. Th ie State of Texas           PUNISHMENT:         35 years


                                                             COUNTY:             Montgomery

TRIAL COURT:              359th District Court                                                      MOTION
TRIAL COURTS:             12-12 -12963   CR (Countl)             FOR REHEARING IS:
TRIAL COURTJUDGE:         Judge 1Kathleen   Hamilton             DATE:
DISPOSITION:        AFFIRMED                                     JUDGE:




DATE:         03-04-15

JUSTICE:      Hollis Horton            PC      NO      S   YES

PUBLISH:      NO                       DNP:      YES


CLK RECORD:         01-29-14                               SUPPCLKRECORD:
RPT RECORD:         01-31-14                               SUPP RPT RECORD:
STATE BR:           06-18-14                               SUPP BR:
APP BR:             05-20-14                               PROSE BR:




                                                                                            VfJ-ZT
                               IN THE COURT OF CRIMINAL APPEALS


ELECI RONIC RECORD                                                    CCA #            PD-0455-15



          PRO SE,                 Petition                            Disposition:

FOR di:SCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                      JUDGE:

DATE:                                                                 SIGNED:                        PC:

JUDGE:       PC'                                                      PUBLISH:                      DNP:



                   MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                  ON

JUDGE:                                                                JUDGE: